Case 2:16-cr-00027-LGW-BWC Document 369 Filed 09/02/20 Page 1 of 3
                                                                            FILED
                                                                 John E. Triplett, Acting Clerk
                                                                  United States District Court

                                                             By MGarcia at 4:28 pm, Sep 02, 2020
Case 2:16-cr-00027-LGW-BWC Document 369 Filed 09/02/20 Page 2 of 3
Case 2:16-cr-00027-LGW-BWC Document 369 Filed 09/02/20 Page 3 of 3
